UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-1667


BURLINGTON INDUSTRIES, INCORPORATED,

                  Plaintiff - Appellant,

             v.

SOLUTIA, INCORPORATED,

                  Defendant - Appellee.



                           No. 03-1854


BURLINGTON INDUSTRIES, INCORPORATED,

                  Plaintiff - Appellant,

             v.

SOLUTIA, INCORPORATED,

                  Defendant - Appellee.



Appeals from the United States District Court for the Middle
District   of  North   Carolina,   at Greensboro.  Frank  W.
Bullock, Jr., Senior District Judge. (CA-01-741-1)


Submitted:    January 12, 2009              Decided:   February 9, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.
Vacated and remanded by unpublished per curiam opinion.


James   Conrad   Adams,   II,  Mack   Sperling,   James   Thomas
Williams, Jr., BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD,
Greensboro, North Carolina, for Appellant.   John David Norris,
Henry A. Petri, Jr., HOWREY, LLP, Houston, Texas; William Kearns
Davis, BELL, DAVIS & PITT, PA, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Burlington Industries, Inc., noted these appeals from

the    district      court’s      orders      granting         summary      judgment      for

Solutia, Inc., on Burlington’s complaint.                          Solutia has moved to

transfer the appeals to the United States Court of Appeals for

the Federal Circuit, asserting that this is a patent case and

federal jurisdiction is based upon 28 U.S.C. § 1338 (2006).

             Our     review     of    the    motion,         the     response,     and    the

parties’ materials submitted in support of their positions leads

us to conclude that Burlington’s complaint asserted claims based

on breach of the Consent Decree/License Agreement, rather than

on infringement of Burlington’s patents.                           Because none of the

claims asserted in the complaint “aris[e] under” federal patent

law    or   require       the   resolution        of    a    substantial     question      of

federal patent law, we deny the motion to transfer these appeals

to the Court of Appeals for the Federal Circuit.                            See 28 U.S.C.

§ 1338(a); Christianson v. Colt Indus. Operating Corp., 486 U.S.

800,    808-10      (1988).          In    light       of    our     determination       that

Burlington’s complaint did not arise under federal patent law,

we    further      find    that      the    district        court     did   not    properly

exercise § 1338 jurisdiction over the case.                             Accordingly, we

vacate the district court’s orders and remand this case to the

district     court    with      instructions       to       remand    the   case   back    to

state court.         We dispense with oral argument because the facts

                                              3
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                      VACATED AND REMANDED




                                    4